Exhibit 10.8

LeafGroup_Logo (1) [lfgr20161231ex108e87744001.jpg]

 

LEAF GROUP LTD. 

2010 EMPLOYEE STOCK PURCHASE PLAN

Leaf Group Ltd. (formerly known as Demand Media, Inc.), a Delaware corporation,
hereby adopts the Leaf Group Ltd. 2010 Employee Stock Purchase Plan, effective
as of October 28, 2010 (the “Adoption Date”), subject to stockholder approval.

The purposes of the Plan are as follows:

(1)To assist Eligible Employees of the Company and its Designated Subsidiaries
in acquiring stock ownership in the Company pursuant to a plan which is intended
to qualify as an “employee stock purchase plan,” within the meaning of Section
423(b) of the Code.

(2)To help such employees provide for their future security and to encourage
them to remain in the employment of the Company and its Subsidiary Corporations.

1. Definitions

Whenever any of the following terms is used in the Plan with the first letter or
letters capitalized, it shall have the following meaning unless context clearly
indicates to the contrary (such definitions to be equally applicable to both the
singular and the plural forms of the terms defined):

(a) “Account” means the account established for a Participant under the Plan.

(b) “Agent” means the brokerage firm, bank or other financial institution,
entity or person(s), if any, engaged, retained, appointed or authorized to act
as the agent of the Company or an Employee with regard to the Plan.

(c) “Authorization” means a Participant’s payroll deduction authorization with
respect to an Offering provided by such Participant in accordance with Section
3(b) hereof.

(d) “Authorized Leave of Absence” means military leave, sick leave or other bona
fide leave of absence from service with the Company or a Company Subsidiary if
the period of the leave does not exceed three months or, if longer, so long as
the individual’s right to reemployment with the Company or a Company Subsidiary
is guaranteed either by statute or contract.

(e) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the committee of the Board appointed to administer the
Plan pursuant to Section 12 hereof.





--------------------------------------------------------------------------------

 



(h) “Company” means Leaf Group Ltd., a Delaware corporation, or any successor
corporation or entity.

(i) “Compensation” of an Employee means the regular straight-time earnings or
base salary and commissions paid to the Employee from the Company or any
Designated Subsidiary on each Payday as compensation for services to the Company
or any Designated Subsidiary before deduction for any salary deferral
contributions made by the Employee to any tax-qualified or nonqualified deferred
compensation plan of the Company or any Designated Subsidiary, but excluding all
overtime payments, bonuses and other incentive-type payments, education or
tuition reimbursements, imputed income arising under any Company or Designated
Subsidiary group insurance or benefit program, travel expenses, business and
moving reimbursements, income received in connection with any stock options,
restricted stock, restricted stock units or other compensatory equity awards and
all contributions made by the Company or any Designated Subsidiary for the
Employee’s benefit under any employee benefit plan now or hereafter
established.  Such Compensation shall be calculated before deduction of any
income or employment tax withholdings, but shall be withheld from the Employee’s
net income.

(j) “Date of Exercise” of any Option means any date during an Offering Period on
which such Option is exercised in accordance with the terms set forth in the
applicable Offering.

(k) “Date of Grant” of any Option means the date on which such Option is
granted, which shall be the later to occur of the first Trading Day of the
Offering in which the Option is granted in accordance with Section 3(a) hereof
or, if applicable under the terms of an Offering, the subsequent Quarterly Entry
Date on which an Eligible Employee’s participation in such Offering commences.

(l) “Date of Termination” means the date on which an individual ceases to be an
Employee (taking into account any Authorized Leave of Absence).

(m) “Designated Subsidiary” means any Subsidiary Corporation designated by the
Committee or the Board in accordance with Section 13 hereof.

(n) “Disability” shall have the meaning provided in an applicable employment
agreement between the Participant and the Company or a Parent Corporation or
Subsidiary Corporation or, if no such agreement exists or such agreement does
not contain an applicable definition, Disability shall mean the Participant’s
total and permanent disability as defined in Code Section 22(e)(3).

(o) “Eligible Employee” means an Employee of the Company or any Designated
Subsidiary who does not, immediately after an Option is granted, own (directly
or through attribution) stock possessing five percent or more of the total
combined voting power or value of all classes of Stock or other stock of the
Company, a Parent Corporation or a Subsidiary Corporation (as determined under
Section 423(b)(3) of the Code). For purposes of the foregoing, the rules of
Section 424(d) of the Code with regard to the attribution of stock ownership
shall apply in determining the stock ownership of an individual, and stock which
an Employee may

Page 2

--------------------------------------------------------------------------------

 



purchase under outstanding options shall be treated as stock owned by the
Employee. Notwithstanding the foregoing, the Committee may determine in its
discretion, and if so determined, shall set forth in the terms of the applicable
Offering, that an Employee of the Company or any Designated Subsidiary shall not
be eligible to participate in such Offering if: (1) such Employee has been in
the employ of the Company or any Designated Subsidiary for less than two years
(or any shorter period); (2) such Employee’s customary employment with the
Company or any Designated Subsidiary is twenty hours or less per week and/or not
more than five months per calendar year (or any lesser number of hours per week
or months per calendar year); (3) such Employee is a “highly compensated
employee” of the Company or any Designated Subsidiary (within the meaning of
Code Section 414(q)), or is such a “highly compensated employee” (A) with
compensation above a specified level, (B) who is an officer and/or (C) is
subject to the disclosure requirements of Section 16(a) of the Exchange Act;
and/or (4) such employee is a citizen or resident of a foreign jurisdiction and
the grant of an Option under the Plan or Offering is prohibited under the laws
of such foreign jurisdiction, or compliance with the laws of such foreign
jurisdiction would cause the Plan or Offering to violate the requirements of
Code Section 423; provided, that any exclusion in clauses (1), (2), (3) and (4)
shall be applied in an identical manner under each Offering to all employees of
the Company and all Designated Subsidiaries, in accordance with Treasury
Regulation Section 1.423-2(e).

(p) “Employee” means an individual who renders services to the Company or a
Designated Subsidiary in the status of an “employee,” within the meaning of Code
Section 3401(c) and the regulations promulgated thereunder.  During an
Authorized Leave of Absence meeting the requirements of Treasury Regulation
Section 1.421-1(h)(2), an individual shall be treated as an Employee of the
Company or Designated Subsidiary that employs such individual immediately prior
to such leave. “Employee” shall not include any director of the Company or a
Designated Subsidiary who does not render services to the Company or the
Designated Subsidiary in the capacity of an “employee,” within the meaning of
Code Section 3401(c).

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(r) “Fair Market Value” shall mean, as of any given date, the value of a share
of Stock determined as follows:

(i) If the Stock is (A) listed on any established securities exchange (such as
the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global
Select Market), (B) listed on any national market system or (C) listed, quoted
or traded on any automated quotation system, its Fair Market Value shall be the
closing sales price for a share of Stock as quoted on such exchange or system
for such date or, if there is no closing sales price for a share of Stock on the
date in question, the closing sales price for a share of Stock on the last
preceding date for which such quotation exists, as reported in The Wall Street
Journal or such other source as the Committee deems reliable;

(ii) If the Stock is not listed on an established securities exchange, national
market system or automated quotation system, but the Stock is regularly quoted
by a recognized securities dealer, its Fair Market Value shall be the mean of
the high bid and low asked prices for such date or, if there are no high bid and
low asked prices for a share of Stock on such date, the high bid and low asked
prices for a share of Stock on the last preceding date for

Page 3

--------------------------------------------------------------------------------

 



which such information exists, as reported in The Wall Street Journal or such
other source as the Committee deems reliable; or

(iii) If the Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Committee in good faith.

(s) “Offering” means each distinct offering of Options made under this Plan,
within the meaning of Treasury Regulation 1.423-2(a).

(t) “Offering Period” means the period, which shall be set by the Committee,
with respect to which Options are granted to Participants under an Offering;
provided, that the duration of any Offering Period can be no more than
twenty-seven months.

(u) “Option” means an option to purchase shares of Stock granted under the Plan
to a Participant in accordance with Section 3(a) hereof.

(v) “Option Price” means the purchase price per share of Stock determined in
accordance with Section 4(b) hereof.

(w) “Parent Corporation” means any entity that is a parent corporation of the
Company within the meaning of Code Section 424 and the regulations promulgated
thereunder.

(x) “Participant” means an Eligible Employee who has elected to participate in
an Offering under the Plan, in accordance with the provisions of Section 3(b)
hereof.

(y) “Payday” means the regular and recurring established day for payment of
Compensation to an Employee of the Company or any Designated Subsidiary.

(z) “Plan” means this Leaf Group Ltd. 2010 Employee Stock Purchase Plan, as
amended and/or restated from time to time.

(aa) “Quarterly Entry Date” shall have the meaning set forth in the terms of an
applicable Offering or, absent any such designation, shall mean the first
Trading Day in each of January, April, July and October.

(bb) “Stock” means the shares of the Company’s common stock, $0.0001 par value
per share.

(cc) “Subsidiary Corporation” means any entity that is a subsidiary corporation
of the Company within the meaning of Code Section 424 and the regulations
promulgated thereunder. In addition, with respect to any sub-plans adopted under
Section 12(c) hereof which are designed to be outside the scope of Code Section
423, Subsidiary Corporation shall include any corporate or noncorporate entity
in which the Company has a direct or indirect equity interest or significant
business relationship.



Page 4

--------------------------------------------------------------------------------

 



(dd) “Trading Day” means a day on which the principal securities exchange on
which the Stock is listed is open for trading or, if the Stock is not listed on
a securities exchange, shall mean a business day, as determined by the Committee
in good faith.

2. Stock Subject to the Plan

Subject to the provisions of Section 9 hereof (relating to adjustments upon
changes in the Stock) and Section 11 hereof (relating to amendments of the
Plan), the Stock that may be sold pursuant to Options granted under the Plan
shall not exceed in the aggregate twenty million (20,000,000) shares of
Stock.  The shares of Stock sold pursuant to Options granted under the Plan may
be unissued shares or treasury shares of Stock, or shares reacquired in private
transactions or open market purchases.  If and to the extent that any right to
purchase reserved shares is not exercised by any Participant for any reason, or
if such right to purchase shall terminate as provided herein, shares that have
not been so purchased hereunder shall again become available for the purposes of
this Plan, unless this Plan shall have been terminated, but all shares sold
under this Plan, regardless of source, shall be counted against the share
limitation set forth above.

3. Grant of Options.

(a) Offerings.  The Company may make one or more Offerings under the Plan, which
may be successive and/or overlapping with one another, until the earlier of: (1)
the date on which the number of shares of Stock available under the Plan have
been sold, or (2) the date on which the Plan is suspended or terminates.  The
Committee shall designate the terms and conditions of each Offering in writing,
including without limitation, the Offering Period, the applicable Date(s) of
Exercise, the applicable Option Price, the groups of Eligible Employees who may
elect to participate in accordance with Section 3(b) hereof (which groups of
Eligible Employees may vary from Offering to Offering, subject in all cases to
the eligibility requirements of Code Section 423 and the regulations promulgated
thereunder), the time or times at which elections to participate in the Offering
shall be made by Eligible Employees, the maximum percentage of an Eligible
Employee’s Compensation that may be withheld and any maximum number of shares of
Stock that may be sold under a particular Offering, if applicable.  Each
Participant shall be granted an Option with respect to an Offering on the
applicable Date of Grant.  Each Option shall expire on the last Date of Exercise
for such Offering Period immediately after the automatic exercise of the Option
in accordance with Section 4(a) hereof, unless such Option terminates earlier in
accordance with Section 5, 6 or 9 hereof.  The number of shares of Stock subject
to a Participant’s Option shall equal (i) the cumulative payroll deductions
authorized by such Participant in accordance with subsection (b) for the
Offering Period (if any) and deducted by the Company in accordance with such
Authorization (as defined below) since the applicable Date of Grant or, if
later, the most recent prior Date of Exercise occurring during such Offering
Period, divided by (ii) the Option Price for the Option; provided, that the
number of shares of Stock subject to such Option shall not exceed the number
determined in accordance with Section 3(c) hereof.  In connection with each
Offering under the Plan, the Committee may specify a maximum number of shares of
Stock that may be purchased by any Employee pursuant to such Offering. 

(b) Election to Participate; Payroll Deduction Authorization.  An Eligible
Employee shall become a Participant in the Plan only by means of payroll
deduction.  Each such Participant who elects to participate in the Plan with
respect to an Offering shall deliver to the

Page 5

--------------------------------------------------------------------------------

 



Company a completed and executed written payroll deduction authorization in a
form approved by the Company (the “Authorization”) within the time determined by
the Company and set forth in the terms of such Offering.  Each Participant’s
Authorization shall give notice of such Participant’s election to participate in
the Plan for such Offering (and subsequent Offerings in which such Participant
is eligible to participate) and shall designate a whole percentage of such
Participant’s Compensation to be withheld by the Company or the Designated
Subsidiary employing such Participant on each Payday during the Offering
Period.  A Participant may designate any whole percentage of Compensation that
is not less than one percent and not more than a maximum percentage determined
by the Committee in the Offering (which maximum percentage shall be fifty
percent in the absence of such determination).  A Participant’s Compensation
payable during an Offering Period shall be reduced each Payday through payroll
deduction in an amount equal to the percentage specified in the Authorization,
and such amount shall be credited to such Participant’s Account under the
Plan.  A Participant may increase or decrease the percentage of Compensation
designated in the Authorization, subject to the limits of this subsection (b),
and/or may suspend the Authorization, in each case, as permitted by the
Committee in its sole discretion with respect to such Offering and set forth in
the terms of such Offering.  Any Authorization shall remain in effect for each
subsequent Offering in which the Participant is eligible to participate, unless
the Participant submits a new Authorization pursuant to this subsection (b),
withdraws from the Plan pursuant to Section 5 hereof or terminates employment as
provided in Section 6 hereof;  provided,  however, that any Eligible Employee
who elects to participate in one or more Offerings that run, in whole or in
part, concurrently with an Offering in which such Eligible Employee is also
participating, shall be required to submit a separate Authorization with respect
to any such concurrent Offering.  Notwithstanding the foregoing, to the extent
necessary to comply with Code Section 423(b)(8) and Sections 3(a), (c) and (d)
hereof, the Company may reduce a Participant’s rate of payroll deductions to
zero at any time during any Offering Period.  Payroll deductions will recommence
at the rate provided by the Participant in his or her Authorization to the
extent such payroll deductions may be applied to purchase shares of Stock in
accordance with Code Section 423(b)(8) and Sections 3(a), (c) and (d) hereof,
unless terminated by the Participant as provided in Section 5 hereof.

(c) $25,000 Limitation.  No Participant shall be granted an Option under the
Plan which permits the Participant rights to purchase shares of Stock under the
Plan, together with other options to purchase shares of Stock or other stock
under all other employee stock purchase plans of the Company, any Parent
Corporation or any Subsidiary Corporation subject to Code Section 423 (any such
Option or other option, a “Section 423 Option”), to accrue at a rate which
exceeds $25,000 of fair market value of such shares of Stock or other stock
(determined at the time the Section 423 Option is granted) for each calendar
year in which any Section 423 Option granted to the Participant is outstanding
at any time.  For purposes of the limitation imposed by this subsection, (1) the
right to purchase shares of Stock or other stock under a Section 423 Option
accrues when the Section 423 Option (or any portion thereof) first becomes
exercisable during the calendar year, (2) the right to purchase shares of Stock
or other stock under a Section 423 Option accrues at the rate provided in the
Section 423 Option, but in no case may such rate exceed $25,000 of fair market
value of such shares of Stock or other stock (determined at the time such
Section 423 Option is granted) for any one calendar year, and (3) a right to
purchase Stock or other stock which has accrued under an Option may not be
carried over to any other Section 423 Option,  provided, that Participants may
carry forward amounts so accrued that represent a fractional share of Stock and
were withheld but not applied toward the

Page 6

--------------------------------------------------------------------------------

 



purchase of Stock under an earlier Offering, and may apply such amounts toward
the purchase of additional shares of Stock under a subsequent Offering.  The
limitation under this subsection (c) shall be applied in accordance with Code
Section 423(b)(8) and the regulations promulgated thereunder.

(d) 5 Percent Holders.  No Employee will be granted an Option under this Plan if
or to the extent that, immediately after the grant, such Employee would own
shares of Stock (including stock (i) that would be attributed to such Employee
pursuant to Code Section 424(d), and/or (ii) that the Employee may purchase
under outstanding options, regardless of whether or not the options either (A)
qualify for the special tax treatment afforded by Code Section 421(a), (B) may
only be exercised in installments or (C) may only be exercised after the
expiration of a fixed period of time) possessing five percent or more of the
total combined voting power or value of all classes of stock of the Company or
of any Subsidiary Corporation or Parent Corporation actually issued and
outstanding immediately after the grant of such Option (excluding the voting
power or value of treasury share or shares authorized for issue under
outstanding options held by the Employee or any other person). 

4. Exercise of Options; Option Price.

(a) Option Exercise.  Each Participant automatically shall be deemed to have
exercised such Participant’s Option on the applicable Date(s) of Exercise for an
Offering Period to the extent that the balance then in the Participant’s Account
is sufficient to purchase, at the Option Price for such Option, shares of the
Stock subject to the Option, provided, that any portion of an Account balance
that is not used to purchase shares of Stock in an Offering (other than any
balance that is sufficient only to purchase a fractional share of Stock) shall
be paid to such Participant in one lump sum in cash within thirty days after the
termination of the Offering, without any interest thereon.

(b) Option Price Defined.  The purchase price per share of Stock (the “Option
Price”) to be paid by a Participant upon the exercise of the Participant’s
Option on the applicable Date(s) of Exercise for an Offering Period shall be
determined by the Committee and set forth in the applicable Offering, provided,
that in all events, the Option Price shall be equal to or greater than 85% of
the lesser of: (1) the Fair Market Value of a share of Stock on the Date of
Exercise for such Offering Period and (2) the Fair Market Value of a share of
Stock on the applicable Date of Grant. 

(c) Pro Rata Allocations.  If the total number of shares of Stock for which
Options are to be exercised on any Date of Exercise exceeds the number of shares
of Stock remaining unsold under the Plan (after deduction for all shares of
Stock for which Options have theretofore been exercised), the Committee shall
make a pro rata allocation of the available remaining shares of Stock in as
nearly a uniform manner as shall be practicable, and the balance of the amount
credited to the Account of each Participant which has not been applied to the
purchase of shares of Stock shall be paid to such Participant in one lump sum in
cash within thirty days after the applicable Date of Exercise, without any
interest thereon.  All Offerings shall terminate automatically upon any Date of
Exercise requiring such a pro rata allocation due to insufficient shares of
Stock remaining available under the Plan, and no further Offerings shall
commence under the Plan unless and until additional shares of Stock become
available for

Page 7

--------------------------------------------------------------------------------

 



issuance under the Plan.  If one or more Offerings terminates as a result of the
preceding sentence, any remaining Account balances shall be returned to
Participants in single lump-sum payments in cash within thirty days after such
termination, without any interest thereon.

(d) Information Statement.  The Company shall provide each Participant whose
Option is exercised with an information statement in accordance with Code
Section 6039(a) and the regulations promulgated thereunder.  The Company shall
maintain a procedure for identifying certificates of shares of Stock sold upon
the exercise of Options in accordance with Code Section 6039(b).

5. Withdrawal from the Plan.

(a) Withdrawal Election.  A Participant may withdraw from participation in an
Offering at any time, except as otherwise determined by the Committee and set
forth in the terms of the applicable Offering.  A Participant electing to
withdraw from the Plan must deliver to the Company a notice of withdrawal in a
form approved by the Committee (the “Withdrawal Election”), not later than
fifteen calendar days before the next applicable Date of Exercise with respect
to such Date of Exercise, except as otherwise determined by the Committee and
set forth in the terms of the applicable Offering.  A Participant electing to
withdraw from the Plan may elect in his or her Withdrawal Election to either (i)
withdraw all of the funds then credited to the Participant’s Account as of the
date on which the Withdrawal Election is received by the Company, in which case
amounts credited to such Account shall be returned to the Participant in one
lump-sum payment in cash within thirty days after such Withdrawal Election is
received by the Company, without any interest thereon, and the Participant shall
cease to participate in the Plan and the Participant’s Option for such Offering
shall terminate; or (ii) exercise the Option for the maximum number of whole
shares of Stock on the applicable Date of Exercise with any remaining Account
balance returned to the Participant in one lump-sum payment in cash within
thirty days after such Date of Exercise, without any interest thereon, and after
such exercise cease to participate in the Plan.

(b) Eligibility following Withdrawal.  A Participant who withdraws from the Plan
with respect to an Offering and who is still an Eligible Employee may elect to
participate again in the Plan for any subsequent Offering or, if permitted under
the terms of the Offering, in the same Offering with respect to portions of the
Offering occurring after the Date of Exercise immediately following the
Participant’s withdrawal, in either case, by delivering to the Company an
Authorization pursuant to Section 3(b) hereof.  In no event shall any
Participant be permitted to reenroll in an Offering prior to the Date of
Exercise immediately following such Participant’s withdrawal therefrom.

6. Termination of Employment. 

(a) Termination of Employment for any Reason Other Than Death.  If a Participant
ceases to be an Employee for any reason other than due to the Participant’s
death at any time during an Offering Period,  then any Option(s) held by the
Participant on the Date of Termination shall lapse and terminate (taking into
account any Authorized Leave of Absence).  Upon a termination described in this
Section 6(a), the Participant’s participation in the Plan shall terminate and
amounts credited to the Participant’s Account shall be returned to

Page 8

--------------------------------------------------------------------------------

 



the Participant in one lump-sum payment in cash within thirty days after such
termination, without any interest thereon.

(b) Termination of Employment Due to Death.  If a Participant dies while an
Employee, any Option(s) then-held by such Participant may be exercised by the
Participant’s estate or beneficiary to which the Option is transferred by will
or the laws of descent and distribution, in accordance with Section 7 hereof,
and after such exercise, the Participant’s participation in the Plan shall
terminate.  Notwithstanding the foregoing, the Participant’s estate or
beneficiary may instead elect by giving written notice to the Committee, no
later than five days prior to the applicable Date of Exercise in accordance with
procedures established by the Committee, to withdraw all funds credited to the
Participant’s Account upon the Participant’s death, in which case amounts
credited to the Participant’s Account shall be returned to the Participant’s
beneficiary or estate in one lump-sum payment in cash within thirty days after
such election, without any interest thereon.

7. Restriction upon Assignment

An Option granted under the Plan shall not be transferable, other than by will
or the applicable laws of descent and distribution, and is exercisable during
the Participant’s lifetime only by the Participant.  Other than the transfer of
an Option by will or the applicable laws of descent and distribution, the
Company shall not recognize and shall be under no duty to recognize any
assignment or alienation of any interest of the Participant in the Plan or any
Option.  Notwithstanding the foregoing, in the event of the death of a
Participant, the Company may recognize the transfer of an Option pursuant to the
operation of a will or the applicable laws of descent or distribution.

8. No Rights of Stockholders until Shares Issued

With respect to shares of Stock subject to an Option, except for the limited
purposes expressly described in Section 3(d) above, a Participant shall not be
deemed to be a stockholder of the Company, and the Participant shall not have
any of the rights or privileges of a stockholder, unless and until such shares
have been issued to the Participant following exercise of the Participant’s
Option.  No adjustments shall be made for dividends (ordinary or extraordinary,
whether in cash securities, or other property) or distribution or other rights
for which the record date occurs before the date of such issuance, except as
otherwise expressly provided herein or by the Committee.

9. Changes in the Stock and Corporate Events; Adjustment of Options. 

(a) Subject to Section 9(c) hereof, in the event of any stock dividend, stock
split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders,  or any other change affecting the shares of the Company’s stock
or the share price of the Company’s stock, the Committee shall make equitable
adjustments, if any, to reflect such change with respect to: 

(i) the aggregate number and kind of shares of Stock with respect to which
Options may be granted (including, but not limited to, adjustments of the
limitation in Section 2 hereof on the maximum number of shares of Stock which
may be purchased),



Page 9

--------------------------------------------------------------------------------

 



(ii) the number and kind of shares of Stock (or other securities or property)
subject to outstanding Options, and

(iii) the Option Price with respect to any Option. 

(b) Subject to Section 9(c) hereof, in the event of any transaction or event
described in Section 9(a) hereof or any unusual or nonrecurring transactions or
events affecting the Company, any Parent Corporation, any Subsidiary
Corporation, or the financial statements of the Company or any Parent
Corporation or Subsidiary Corporation, or of changes in applicable laws,
regulations, or accounting principles, the Committee, in its sole discretion,
and on such terms and conditions as it deems appropriate, either by the terms of
the Option or by action taken prior to the occurrence of such transaction or
event and either automatically or upon the Participant’s request, is hereby
authorized to take any one or more of the following actions whenever the
Committee determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Option under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:

(i) To provide that all Options outstanding shall terminate without being
exercised on such date as the Committee determines in its sole discretion, in
which case all Participant Accounts shall be refunded to the respective
Participants in a lump sum in cash within thirty days after such determination,
without any interest thereon;

(ii) To provide that all Options outstanding shall be exercised before the Date
of Exercise of such Options on such date as the Committee determines in its sole
discretion and such Options shall terminate immediately after such exercises;

(iii) To provide for either the purchase of any Option outstanding for an amount
of cash equal to the amount that could have been obtained upon the exercise of
such Option had such Option been currently exercisable and shares issued
thereunder sold, or the replacement of such Option with other rights or property
selected by the Committee in its sole discretion;

(iv) To provide that such Option be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, covering the stock of the successor or survivor corporation, or
a parent or subsidiary thereof, with appropriate adjustments as to the number
and kind of shares and prices; and

(v) To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to outstanding Options, or in the terms and
conditions of outstanding Options, or Options which may be granted in the
future.

(c) No adjustment or action described in this Section 9 or in any other
provision of the Plan shall be authorized to the extent that such adjustment or
action would cause the Plan to fail to satisfy the requirements of Code Section
423.  Furthermore, no such adjustment or action shall be authorized to the
extent such adjustment or action would result in short-swing profits liability
under Section 16 of the Exchange Act, or violate the exemptive

Page 10

--------------------------------------------------------------------------------

 



conditions of Rule 16b-3 unless the Committee determines that the Option is not
to comply with such exemptive conditions.

(d) The existence of the Plan and the Options granted hereunder shall not affect
or restrict in any way the right or power of the Company or the stockholders of
the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company, any issue of stock or of
options, warrants or rights to purchase stock or of bonds, debentures, preferred
or prior preference stocks whose rights are superior to or affect the Stock or
the rights thereof of which are convertible into or exchangeable for Stock, or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

10. Use of Funds; No interest Paid

All funds received or held by the Company under the Plan shall be included in
the general funds of the Company free of any trust or other restriction and may
be used for any corporate purpose.  No interest will be paid to any Participant
or credited to any Participant’s Account with respect to such funds.

11. Amendment, Suspension or Termination of the Plan.

(a) The Board or the Committee may amend, suspend, or terminate the Plan at any
time and from time to time, provided that approval by the Company’s stockholders
shall be required to amend the Plan: (1) to increase (other than an increase
pursuant to Section 9(a) hereof) the number of shares of Stock that may be sold
pursuant to Options under the Plan, or (2) in any manner that would cause the
Plan to no longer be an “employee stock purchase plan” within the meaning of
Code Section 423(b).  Without stockholder consent and without regard to whether
any Participant rights may be considered to have been “adversely affected,” the
Board or the Committee, as applicable, shall be entitled to implement new or
additional Offerings, change the terms of Offerings (including without
limitation, the Offering Periods), limit the frequency and/or number of changes
in the amount withheld during an Offering Period, establish the exchange ratio
applicable to amounts withheld in a currency other than U.S. dollars, permit
payroll withholding in excess of the amount designated by a Participant in order
to adjust for delays or mistakes in the Company’s processing of properly
completed withholding elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Stock for each Participant properly correspond
with amounts withheld from the Participant’s Compensation, and establish such
other limitations or procedures as the Board or the Committee, as applicable,
determines in its sole discretion advisable which are consistent with the Plan
and Code Section 423.

(b) In the event the Board or the Committee, as applicable, determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Board or the Committee, as applicable, may, to the extent
permitted under Code Section 423, in its discretion and, to the extent necessary
or desirable, modify or amend the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

(i) altering, but not reducing, the Option Price for any Offering Period
including an Offering Period underway at the time of the change in the Option
Price;



Page 11

--------------------------------------------------------------------------------

 



(ii) shortening any Offering Period, including an Offering Period underway at
the time of such action; and

(iii) allocating shares.

Such modifications or amendments shall not require stockholder approval or the
consent of any Participants.

12. Administration by Committee; Rules and Regulations.

(a) Appointment of Committee.  The Plan shall be administered by the Committee,
which shall be composed of members of the Board.  Each member of the Committee
shall serve for a term commencing on a date specified by the Board and
continuing until the member dies, resigns or is removed from office by the
Board.  The Committee at its option may utilize the services of an Agent and/or
employees of the Company to assist in the administration of the Plan, including
establishing and maintaining an individual securities account under the Plan for
each Participant.

(b) Duties and Powers of Committee.  It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with the provisions
of the Plan.  The Committee shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i) To establish Offerings and applicable Offering Periods;

(ii) To determine when and how Options shall be granted and the provisions and
terms of each Offering (which need not be identical);

(iii) To select Designated Subsidiaries in accordance with Section 13 hereof;
and

(iv) To construe and interpret the Plan, the terms of any Offering and the terms
of the Options and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules. The Committee, in the exercise of this power, may
correct any defect, omission or inconsistency in the Plan , any Offering or any
Option, in a manner and to the extent it shall deem necessary or expedient to
make the Plan fully effect, subject to Code Section 423 and the regulations
promulgated thereunder.

The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures.  Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of participation elections, payroll deductions, payment of interest,
conversion of local currency, payroll tax, withholding procedures and handling
of stock certificates which vary with local requirements.  In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan.



Page 12

--------------------------------------------------------------------------------

 



(c) Sub-Plans.  The Committee may adopt sub-plans applicable to particular
Designated Subsidiaries or locations, which sub-plans may be designed to be
outside the scope of Code Section 423.  The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of Section 2
hereof, but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.

(d) Expenses; Professional Assistance; Good Faith Actions.  All expenses and
liabilities incurred by members of the Committee in connection with the
administration of the Plan shall be borne by the Company.  The Committee may
employ attorneys, consultants, accountants, appraisers, brokers or other
persons.  The Committee, the Company and its officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such
persons.  All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon all Participants,
the Company and all other interested persons.  No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or the Options, and all members of the
Committee shall be fully protected by the Company in respect to any such action,
determination, or interpretation.

(e) Indemnification.  To the extent allowable pursuant to applicable law, each
member of the Board and any officer or other employee to whom authority to
administer any component of the Plan is delegated shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit or proceeding against
him or her; provided, that he or she gives the Company an opportunity, at its
own expense, to handle and defend the same before he or she undertakes to handle
and defend it on his or her own behalf.  The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled pursuant to the Company’s Certificate of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

13. Designation of Subsidiary Corporations

The Board or the Committee shall designate from among the Subsidiary
Corporations, as determined from time to time, the Subsidiary Corporation or
Subsidiary Corporations that shall constitute Designated Subsidiaries, as
reflected on Attachment 1, hereof.  The Board or the Committee may designate a
Subsidiary Corporation, or terminate the designation of a Subsidiary
Corporation, without the approval of the stockholders of the Company.

14. No Rights as an Employee

Nothing in the Plan shall be construed to give any person (including any
Participant) the right to remain in the employ of the Company, a Parent
Corporation or a Subsidiary Corporation or to affect the right of the Company,
any Parent Corporation or any Subsidiary Corporation to terminate the employment
of any person (including any Participant) at any time, with or without cause,
which right is expressly reserved.



Page 13

--------------------------------------------------------------------------------

 



15. Term; Approval by Stockholders

Subject to approval by the stockholders of the Company in accordance with this
Section, the Plan shall be in effect until the tenth anniversary of the Adoption
Date, unless sooner terminated in accordance with Section 11 hereof.  No Option
may be granted during any period of suspension of the Plan or after termination
of the Plan.  The Plan shall be submitted for the approval of the Company’s
stockholders within twelve months after the date of the adoption of the Plan by
the Board.  Options may be granted before such stockholder approval; provided,
that such Options shall not be exercisable before the time when the Plan is
approved by the Company’s stockholders; and, provided,  further, that if such
approval has not been obtained by the end of said 12-month period, all Options
previously granted under the Plan shall thereupon terminate without being
exercised.

16. Effect upon Other Plans

The adoption of the Plan shall not affect any other compensation or incentive
plans in effect for the Company, any Parent Corporation or any Subsidiary
Corporation.  Nothing in this Plan shall be construed to limit the right of the
Company, any Parent Corporation or any Subsidiary Corporation to: (a) establish
any other forms of incentives or compensation for employees of the Company, any
Parent Corporation or any Subsidiary Corporation or (b) grant or assume options
otherwise than under the Plan in connection with any proper corporate purpose,
including, but not by way of limitation, the grant or assumption of options in
connection with the acquisition, by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, firm or
association.

17. Conditions to Issuance of Stock Certificates

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing shares of Stock pursuant to the exercise of an Option by a
Participant, unless and until the Board or the Committee has determined, with
advice of counsel, that the issuance of such shares of Stock is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any securities exchange or automated quotation
system on which the shares of Stock are listed or traded, and the shares of
Stock are covered by an effective registration statement or applicable exemption
from registration.  In addition to the terms and conditions provided herein, the
Board or the Committee may require that a Participant make such reasonable
covenants, agreements, and representations as the Board or the Committee, in its
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements.

(b) All certificates for shares of Stock delivered pursuant to the Plan and all
shares of Stock issued pursuant to book entry procedures are subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal, state, or foreign securities or other laws,
rules and regulations and the rules of any securities exchange or automated
quotation system on which the shares of Stock are listed, quoted, or
traded.  The Committee may place legends on any certificate or book entry
evidencing shares of Stock to reference restrictions applicable to the shares of
Stock.

(c) The Committee shall have the right to require any Participant to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Option, including a window-period limitation, as may be imposed
in the sole discretion of the Committee.



Page 14

--------------------------------------------------------------------------------

 



(d) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Committee or required by any applicable law, rule or regulation, the
Company may, in lieu of delivering to any Participant certificates evidencing
shares of Stock issued in connection with any Option, record the issuance of
shares of Stock in the books of the Company (or, as applicable, its transfer
agent or stock plan administrator).

18. Notification of Disposition

Each Participant shall give prompt notice to the Company of any disposition or
other transfer of any shares of Stock purchased upon exercise of an Option if
such disposition or transfer is made: (a) within two years from the Date of
Grant of the Option, or (b) within one year after the transfer of such shares of
Stock to such Participant upon exercise of such Option.  Such notice shall
specify the date of such disposition or other transfer and the amount realized,
in cash, other property, assumption of indebtedness or other consideration, by
the Participant in such disposition or other transfer.

19. Notices

Any notice to be given under the terms of the Plan to the Company shall be
addressed to the Company in care of its Stock Plan Administrator and any notice
to be given to any Participant shall be addressed to such Participant at such
Participant’s last address as reflected in the Company’s
records.  Alternatively, notice may be given by such as other means as may be
specified by the recipient (including without limitation, by email or
facsimile).  By a notice given pursuant to this Section 19, either party may
designate a different address for notices to be given to it, him or her.  Any
notice which is required to be given to a Participant shall, if the Participant
is then deceased, be given to the Participant’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 19.  Any notice shall have been deemed duly
given on the date given if provided through an electronic means such as email or
facsimile or on the date following its deposit with any reputable overnight
carrier for next day delivery.

20. Additional Restrictions of Rule 16b-3

The terms and conditions of options granted hereunder to, and the purchase of
shares by, persons subject to Section 16 of the Exchange Act will comply with
the applicable provisions of Rule 16b-3.  This Plan will be deemed to contain,
and such Options will contain, and the shares issued upon exercise thereof will
be subject to, such additional conditions and restrictions as may be required by
Rule 16b-3 to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.

21. Equal Rights and Privileges

Except with respect to sub-plans designed to be outside the scope of Code
Section 423, all Eligible Employees of the Company (or of any Designated
Subsidiary) will have equal rights and privileges under this Plan to the extent
required under Code Section 423 or the regulations promulgated thereunder so
that this Plan qualifies as an “employee stock purchase plan” within the meaning
of Code Section 423 or the regulations promulgated thereunder.  Any provision of
this Plan that is inconsistent with Code Section 423 or the regulations
promulgated thereunder will, without further act or amendment by the Company or
the Board, be reformed to comply with the equal rights and privileges
requirement of Code Section 423 or the regulations promulgated thereunder.

22. Electronic Forms

To the extent permitted by applicable state law and in the discretion of the
Committee, an Eligible Employee may submit any form or notice as set

Page 15

--------------------------------------------------------------------------------

 



forth herein by means of an electronic form approved by the Committee
(“Electronic Form”).  Before the commencement of an Offering Period, the
Committee shall prescribe the time limits within which any such Electronic Form
shall be submitted to the Committee with respect to such Offering Period in
order to be a valid election.

23. Headings

Headings are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of the Plan.

* * * * * *

I hereby certify that the Plan was adopted by the Board of Directors of Demand
Media, Inc. (n/k/a Leaf Group Ltd.) on September 27, 2010.

* * * * * *

I hereby certify that the Plan was duly approved by the stockholders of Demand
Media, Inc. (n/k/a Leaf Group Ltd.) on October 7, 2010.

* * * * * *

I hereby certify that the Board of Directors of Demand Media, Inc. (n/k/a Leaf
Group Ltd.) approved updates to the foregoing Plan in order to reflect the
corporate name change to Leaf Group Ltd. on October 24, 2016.

Executed on this 9th day of November,  2016.

 

/s/ DANIEL WEINROT

_______________________

Daniel Weinrot, Secretary

 



Page 16

--------------------------------------------------------------------------------

 

 

LeafGroup_Logo (1) [lfgr20161231ex108e87744001.jpg]

 

Attachment 1

Designated Subsidiaries

 

None as of November 2016.

 

--------------------------------------------------------------------------------